36 F.3d 1096
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne WHALEY, Plaintiff Appellant,v.OLD DOMINION TOBACCO COMPANY, INCORPORATED;  Chandler White,Defendants Appellees.
No. 94-1721.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 25, 1994Decided:  Sept. 19, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-92-124)
Wayne Whaley, Appellant Pro Se.
Carl Adam Barrington, Jr., Barrington, Jones & Armstrong, P.A., Fayetteville, NC, for Appellees.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Wayne Whaley appeals the district court's order denying his Fed.R.Civ.P. 60(b) motion, in which he sought reconsideration of the dismissal of his wrongful discharge action.  The information Whaley presented in support of his motion offered no facts or law not previously considered by the district court.   See United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  Finding no abuse of discretion, we affirm the district court's denial of Whaley's motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED